


Exhibit 10.16

 

CONFIDENTIAL TREATMENT REQUESTED:

 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act of 1934, as amended.  Such redacted portions
have been replaced with “{***}” in this Exhibit.  An unredacted version of this
document has been filed separately with the Securities and Exchange Commission
along with the request for confidential treatment.

 

First Amendment to the Product Development and License Agreement

 

THE PARTIES

 

Ghent University, public institution with legal personality, having its
administrative offices in Belgium, B-9000 Gent, Sint-Pietersnieuwstraat 25 and
duly represented by Prof. dr. Luc Moens, vice-rector (hereinafter referred to as
“University”)

 

AND

 

Biovail Laboratories International SRL (successor in interest to Biovail
Laboratories Incorporated), a society with restricted liability organized under
the laws of Barbados and having a principal place of business at Welches Christ
Church, Barbados, West Indies, BB17154 (hereinafter referred to as “Biovail”)

 

AND

 

Professor Jean-Paul Remon, living at John Youngestraat 14 B-9090 Melle, Belgium
(hereinafter referred to as “Remon”).

 

PREAMBLE

 

Whereas, the parties have entered into a Product Development and License
Agreement dd. May 31, 2000 (hereinafter the “Agreement”);

 

Whereas, University has requested Biovail to make payment of future royalties
due to University in EURO;

 

Now, therefor, it is agreed by and between the parties as follows:

 

Article 1.                                            Subject

 

1.1                                 Article 8.4. of the Agreement shall as of
the date of this amendment be deleted and replaced by following:

 

The royalties required by paragraph 8.1 shall be due and payable within sixty
(60) days of the end of March, June, September and December with respect to
sales of the Royalty Bearing Product in the three (3) month periods ending on
last days of March, June, September and December. Such royalties shall be paid
to the Licensors, to such bank account as the Licensors

 

--------------------------------------------------------------------------------


 

may designate. {***}† of the royalties which in accordance with paragraph 8.10
are due to Remon or his assigns shall be paid in U.S. dollars. {***}† of the
royalties which in accordance with paragraph 8.10 are due to University shall be
paid in EURO. The royalties payable to University shall be calculated in U.S.
dollars and be converted into EURO on the due date of payment (or the earlier
date on which payment is made) using the conversion rate listed on the European
Central Bank website. Biovail shall on payment of royalties submit a written
statement summarizing on a country by country basis the accrual of the royalties
in question together with a copy of quotations of the main banker of Biovail on
the currency rates in question and shall provide reasonable detail on the U.S.
dollar/EURO conversion of the royalties due to University.

 

Article 2.                                            Miscellaneous

 

2.1                                 All other provisions of the Agreement remain
unchanged and in full force and effect.

 

IN WITNESS WHEREOF, THE PARTIES HAVE EXECUTED THIS AGREEMENT IN THREE
(3) ORIGINAL COPIES ON JULY 21, 2009

 

For Ghent University

 

GEZIEN EN GOEDGEKEURD ZIEN

 

 

 

/s/ P. Van Cauwenberge

 

/s/ Yannick de Clercq

 

 

27 Aug 2009

 

 

YANNICK DE CLERCQ

Prof. dr. Luc Moens

Prof. Dr. P. Van Cauwenberge Rector

 

REGERINGSCOMMISSARIS

Vice-Rector of the University

 

 

 

 

 

 

For Biovail Laboratories International SRL

 

 

 

 

 

/s/ Fitzroy Bardouille

 

 

Fitzroy Bardouille

 

 

Vice-President, Finance

 

 

 

 

 

For Professor Jean-Paul Remon

 

 

 

 

 

/s/ Jean-Paul Remon

 

 

Jean-Paul Remon

 

 

 

--------------------------------------------------------------------------------

† Represents material which has been redacted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------
